Citation Nr: 0901355	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  07-24 064A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Northern Indiana Health Care 
System


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
medical treatment provided from May 10, 2005, to May 12, 
2005, at St. John's Health System in Anderson, Indiana.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel
INTRODUCTION

The veteran served on active duty from February 1973 to 
February 1980.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2005 decision of the 
Department of Veterans Affairs (VA) Northern Indiana Health 
Care System, which denied the benefits sought on appeal.  The 
veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review. 

A hearing was held on May 27, 2008, by means of video 
conferencing equipment with the appellant in Indianapolis, 
Indiana, before Kathleen K. Gallagher, a Veterans Law Judge 
(VLJ), sitting in Washington, DC, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c), (e)(2) and who is rendering the determination in 
this case.  A transcript of the hearing testimony is in the 
claims file.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran is service-connected for posttraumatic stress 
disorder (PTSD), and he has been assigned a total evaluation 
based upon individual unemployability due to service-
connected disabilities.

3.  On May 10, 2005, the veteran was seen in the Emergency 
Services Department at St. John's Health Care System where he 
received private medical care for complaints of chest pain.  
He was subsequently transferred from that hospital to a VA 
medical facility on May 12, 2005.

4.  Payment or reimbursement of the cost of the private 
medical care received from May 10, 2005, to May 12, 2005, was 
not authorized in advance by VA.
5.  A VA facility was not feasibly available at the time of 
the private medical care between May 10, 2005, and May 12, 
2005.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the veteran, the 
criteria for payment or reimbursement for medical services 
provided by St. John's health Care System in Anderson, 
Indiana, from May 10, 2005, to May 12, 2005, have been met.  
38 U.S.C.A. §§ 1725, 1728, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 17.120, 17.121, 17.1000, 17.1001, 17.1002 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim. See 38 
C.F.R. § 3.159(b)(1).

In the decision below, the Board has granted the veteran's 
claim, and therefore, the benefit sought on appeal has been 
granted in full.  Accordingly, regardless of whether the 
notice and assistance requirements have been met in this 
case, no harm or prejudice to the appellant has resulted.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.


Law and Analysis

The Veterans Millennium Health Care and Benefits Act was 
enacted on November 30, 1999, and took effect 180 days after 
the date of enactment, i.e., on May 29, 2000.  See Pub. L. 
106-117, Title I, Subtitle B, § 111, 113 Stat. 1556.  A VA 
interim final rule implementing the new statute provides that 
its effective date is May 29, 2000, and that VA would make 
retroactive payments or reimbursements for qualifying 
emergency care furnished on or after that date.  See 66 Fed. 
Reg. 36,467 (2001).  In this case, the service rendered 
occurred after the effective date of the "Millennium Bill 
Act."

In this regard, the Veterans Millennium Health Care and 
Benefits Act provides general authority for reimbursement for 
the reasonable value of emergency treatment furnished in a 
non-Department facility to those veterans who are active 
Department health-care participants (i.e., enrolled in the 
annual patient enrollment system and recipients of Department 
hospital, nursing home, or domiciliary care under such system 
within the last 24-month period) and who are personally 
liable for such non-VA treatment and not eligible for 
reimbursement under the provisions of 38 U.S.C.A. § 1728. See 
38 U.S.C.A. § 1725; 38 C.F.R. § 17.1000-1008.  To be eligible 
for payment or reimbursement for emergency services for non-
service connected conditions in non-VA facilities, the 
veteran has to satisfy all of the following conditions: 

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health;

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson;

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment; 

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment;

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and

(i) The veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided.  38 
C.F.R. § 17.1002. 

There are essentially two avenues for obtaining payment or 
reimbursement of the expenses of private medical care, 38 
U.S.C.A. §§ 1725 and 1728.  Under 38 U.S.C.A. § 1728, the law 
provides that, to the extent allowable, payment or 
reimbursement of the expenses of care, not previously 
authorized, in a private or public (or Federal) hospital not 
operated by VA, or of any medical services not previously 
authorized including transportation may be paid on the basis 
of a claim timely filed, under the following circumstances:

(a) Care or services not previously authorized were rendered 
to a veteran in need of such care or services: (1) For an 
adjudicated service-connected disability; (2) For nonservice-
connected disabilities associated with and held to be 
aggravating an adjudicated service-connected disability; (3) 
For any disability of a veteran who has a total disability 
permanent in nature, resulting from a service-connected 
disability; (4) For any illness, injury or dental condition 
in the case of a veteran who is participating in a 
rehabilitation program under 38 U.S.C.A. § Chapter 31 and who 
is medically determined to be in need of hospital care or 
medical services for reasons set forth in 38 C.F.R. § 
17.48(j); and

(b) Care and services not previously authorized were rendered 
in a medical emergency of such nature that delay would have 
been hazardous to life or health; and

(c) VA or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand or obtain 
prior VA authorization for the services required would not 
have been reasonable, sound, wise, or practicable, or 
treatment had been or would have been refused.  See 38 
U.S.C.A. § 1728; 38 C.F.R. § 17.120; see also Zimick v. West, 
11 Vet. App. 45, 49 (1998).

The Board notes that on October 10, 2008, S. 2162, designated 
as the Veterans' Mental Health and Other Care Improvements 
Act of 2008, was signed by the President.  This bill makes 
various changes to veteran's mental health care and also 
addresses other health care related matters.  Relevant to the 
instant case, the new law amends 38 U.S.C.A. §§ 1725 and 1728 
to make mandatory as opposed to discretionary the 
reimbursement of the reasonable value of emergency treatment 
of an "eligible" veteran furnished by a non-VA facility, if 
all of the pertinent criteria outlined above are otherwise 
satisfied.  See Veterans' Mental Health and Other Care 
Improvements Act of 2008, Pub. L. No. 110-387, § 402, ___ 
Stat. ___ (2008). Additionally, this amendment added a 
provision, which essentially expands one of the criteria that 
defines the meaning of "emergency treatment" to include 
treatment rendered until such time as the veteran can be 
transferred safely to a VA facility or other Federal facility 
and such facility is capable of accepting such transfer; or . 
. . such time as a Department facility or other Federal 
facility accepts such transfer if: (I) at the time the 
veteran could have been transferred safely to a Department 
facility or other Federal facility, no Department facility or 
other Federal facility agreed to accept such transfer; and 
(II) the non-Department facility in which such medical care 
or services was furnished made and documented reasonable 
attempts to transfer the veteran to a Department facility or 
other Federal facility.  Id.   

The Board will consider and apply the amended version of 
38 U.S.C.A. §§ 1725 and 1728, which are more favorable to the 
claimant because they liberalize the law by mandating 
reimbursement and expanding the definition of emergency 
treatment.

In this case, the veteran was provided treatment for chest 
pain at St. John's Health Care System from May 10, 2005, to 
May 12, 2005.  An October 2005 decision did grant entitlement 
to reimbursement for the emergency room services, but denied 
the remainder of his medical expenses.  The explanation given 
was that VA facilities were feasibly available for that care.  

Upon review of the evidence of record, the veteran's 
treatment at St. John's Health Care System was not for a 
service-connected disability.  In this regard, the Board 
notes that the veteran was treated for chest pain, and he is 
only service-connected for PTSD.  The treatment was also not 
for a non-service-connected disability having aggravated a 
service-connected disability.  Additionally, there is no 
evidence that the veteran is participating in a 
rehabilitation program.  Nevertheless, the Board notes that 
the veteran does have a total disability permanent in nature 
resulting from a service-connected disability.  As such, the 
veteran does meet the criteria of 38 C.F.R. § 17.120(a).

The provisions in 38 C.F.R. § 17.120 are conjunctive, not 
disjunctive.  See Melson v. Derwinski, 1 Vet. App. 334 (June 
1991) (use of the conjunctive "and" in a statutory 
provision meant that all of the conditions listed in the 
provision must be met); cf. Johnson v. Brown, 7 Vet. App. 95 
(1994) (only one disjunctive "or" requirement must be met 
in order for an increased rating to be assigned).  Thus, the 
Board must also address sections (b) and (c) of 38 C.F.R. 
§ 17.120.  

It is evident that the care and services not previously 
authorized were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health.  An emergency is defined as "a sudden, generally 
unexpected occurrence or set of circumstances demanding 
immediate action."  Hennessey v. Brown, 7 Vet. App. 143, 147 
(1994) (citations omitted) (emphasis in original).  The Board 
notes that 38 C.F.R. § 17.1002, one of the regulations 
implementing the Veterans Millennium Health Care and Benefits 
Act, also defines emergency services.  See 38 C.F.R. § 
17.1002(b).  Although certainly not a binding definition when 
considering reimbursement under 38 C.F.R. § 17.120, it does 
provide a frame of reference.

Under 38 C.F.R. § 17.1002, emergency services exist where 
treatment is for a condition of such a nature that a prudent 
lay person would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous 
to life or health, and the regulation indicates that this 
standard is met if there is an emergency medical condition 
manifesting itself by acute symptoms of sufficient severity 
that a prudent lay person who possesses an average knowledge 
of health and medicine would reasonably expect the absence of 
immediate medical attention to result in placing the health 
of the individual in serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction of any bodily organ 
or part.  38 C.F.R. § 17.1002(b).

The regulations do not require that a veteran's treatment 
actually be proven emergent from a purely medical standpoint 
in order to qualify for payment or reimbursement.  Rather, it 
need only be demonstrated that the initial evaluation and 
treatment was for a condition of such a nature that a prudent 
layperson would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous 
to life or health.

In this case, the private medical records clearly establish 
that the medical treatment at issue provided was emergent.  
The veteran presented to the emergency room at St. John's 
Health Care System on May 10, 2005, with substernal chest 
pain with mild radiation to his left arm.  EKG testing was 
performed, and he was provided nitroglycerin intravenously as 
well as some morphine.  He was admitted to the hospital for 
observation with chest pain and a possible small non-Q wave 
myocardial infarction.  During his hospitalization, the 
veteran was provided further diagnostic testing, including a 
cardiac catheterization.  Moreover, the Board notes that a VA 
physician, the Chief of Staff at the VA Northern Indiana 
Health Care System, also considered the treatment to be 
emergent in nature.  There is no evidence showing otherwise.  
Based on the foregoing, the Board concludes that the veteran 
was treated for a condition of such a nature that a prudent 
layperson would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous 
to life or health.  

Thus, the remaining question is whether VA or other Federal 
facilities were not feasibly available and an attempt to use 
them beforehand or obtain prior VA authorization for the 
services required would not have been reasonable, sound, 
wise, or practicable, or treatment had been or would have 
been refused.  "Feasibly available" is not defined in the 
relevant statute or regulation.  See 38 U.S.C.A. § 1728; 38 
C.F.R. § 17.120.  However, the provisions of 38 C.F.R. § 
17.53 state that a VA facility may be considered as not 
feasibly available when the urgency of the applicant's 
medical condition, the relative distance of the travel 
involved, or the nature of the treatment required makes it 
necessary or economically advisable to use public or private 
facilities.  38 C.F.R. §§ 17.52, 17.53.  For example, a VA 
facility would not be feasibly available if there were 
evidence establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance personnel 
determined that the nearest available appropriate level of 
care was at a non-VA medical center.  See 38 C.F.R. § 
17.1002(c).

In this case, the evidence of record does establish a 
reasonable doubt as to whether a VA medical facility was not 
feasibly available to provide the veteran with medical 
treatment between May 10, 2005, and May 12, 2005.  A 
September 2005 statement from the Chief of Staff at the VA 
Northern Indiana Health Care System indicates that VA 
facilities were feasibly available.  However, he did not 
provide any evidence other than checking "yes" on a form 
after the question, "Were VA facilities feasibly 
available?"

On the other hand, a case manager at St. John's Health Care 
System submitted a letter, dated in December 2005, in which 
she indicated that the veteran presented at the private 
hospital because the VA hospital was believed to be full.  
She stated that the standard practice in that situation is to 
admit and treat the patient until the physician indicates 
that the patient is stable enough for transfer.  At that 
point, case management begins checking for VA availability.  
The case manager noted that the veteran in this case was 
admitted for observation on May 10, 2005, and that case 
management notes for that day indicated that the "VA is 
full" and that the situation was discussed with the 
Intensive Care Unit coordinator.  She further noted that the 
veteran underwent a heart catheterization on May 12, 2005, 
and was transferred on that same day to the Marion VA 
hospital when a bed became available.  

The case was then again referred to the Chief of Staff at the 
VA Northern Indiana Health Care System for reconsideration, 
and in January 2007, he again indicated by a checkmark that 
VA facilities were feasibly available.  However, he did not 
provide any evidence other than a checkmark documenting the 
availability of a VA facility on the particular days in 
question.  He did not respond to, or even acknowledge, the 
letter from the case manager at the private hospital.

Moreover, the January 2007 statement of the case (which 
appears to be erroneously dated as having been issued in 
January 2006 because it records actions under "Evidence" 
that occurred in January 2007) provides no information 
specifically about VA bed availability on the dates in 
question or responds to the evidence submitted by the veteran 
from the case manager at the private hospital stating that 
the private hospital did contact VA and found that it was 
"full".  In addition, under "Reasons and Basis" for the 
decision, the statement of the case noted only, "Veteran 
could have safely been transferred to a VA Medical Center 
after the emergency room evaluation."  This statement seems 
to refer to whether the veteran was in stable conditon to be 
"safely" transferred to VA.  However, that is not the issue 
here.  The evidence he submitted acknowledges that he was 
stable for transfer but that "VA was full", i.e., that 
there were no beds available.

The Board's decisions must be based on evidence in the record 
and "must be justified by a clear statement of reasons or 
bases and not by the equivalent of 'because I say so.'"  
Hood v. Brown, 4 Vet. App. 301, 303 (1993).  Here, a denial 
of this claim would be based merely on the equivalent of the 
"because the Chief of Staff said so" without any further 
reason for discounting the evidence from the case manager at 
the private facility who has said "VA was full".  
Concerning this, the Board is mindful that there is a 
presumption of regularity in the law that supports "'the 
official acts of public officers and, in the absence of clear 
evidence to the contrary, courts presume that they have 
properly discharged their official duties'".  Ashley v. 
Derwinski, 2 Vet. App. 62, 64-65 (1991), quoting United 
States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 
(1926); see Davis v. Brown, 7 Vet. App. 298, 300 (1994); 
Ashley v. Derwinski, 2 Vet. App. 307, 308-09 (1992); Saylock 
v. Derwinski, 3 Vet. App. 394, 395 (1992).  Thus, absent any 
evidence to the contrary submitted by the veteran, the Chief 
of Staff's checkmark about the feasible availability of VA 
facilities may have been a sufficient evidentiary basis on 
which to deny the veteran's claim.

However, given that the veteran has submitted evidence from 
the private hospital in support of his appeal regarding the 
issue of "availability" of beds at VA, the Board concludes 
that some sort of response to this evidence was warranted 
other than the same checkmark by the Chief of Staff on an 
identical form as that used prior to receipt of that 
evidence.  Given that the VAMC provided no discussion of, or 
response to, this evidence, the Board could remand for 
clarification by the VAMC and some documentary evidence, if 
available, regarding bed availability on the specific dates 
in question in May 2005.  However, the Board is reluctant to 
do so given that the VAMC already had an opportunity to 
respond to this evidence.  Therefore, the Board concludes 
that remand is not necessary here.  Cf. Mariano v. Principi, 
17 Vet. App. 305, 312 (2003) (noting that, because it is not 
permissible for VA to undertake additional development to 
obtain evidence against an appellant's case, VA must provide 
an adequate statement of reasons or bases for its decision to 
pursue such development where such development could be 
reasonably construed as obtaining additional evidence for 
that purpose.)  

Instead, based on the foregoing evidence, including the 
veteran's testimony and especially the letter from the case 
manager at the private hospital, the Board concludes that 
there is a reasonable doubt as to whether a VA medical 
facility was not feasibly available to provide the treatment 
in question.  To the extent that there is any reasonable 
doubt, that doubt will be resolved in the veteran's favor.  
Accordingly, the Board must find that the veteran is eligible 
to receive reimbursement for the reasonable value of the 
treatment in question under the provisions of 38 U.S.C.A. § 
1728.  


ORDER

Subject to the provisions governing the award of monetary 
benefits, entitlement to payment or reimbursement for 
unauthorized medical services provided by St. John's Health 
Care System in Anderson, Indiana, from May 10, 2005, to May 
12, 3005, is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


